Citation Nr: 1229164	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for impingement syndrome of the right shoulder on a schedular basis.

2.  Entitlement to an initial rating in excess of 30 percent for impingement syndrome of the left shoulder on a schedular basis.

3.  Entitlement to a higher rating for impingement syndrome of the right shoulder on an extra-schedular basis.

4.  Entitlement to a higher rating for impingement syndrome of the left shoulder on an extra-schedular basis


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2001 and from June 2005 to July 2006, with additional service in the Maryland Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection and assigned a 10 percent rating, each, for impingement syndrome of the left and right shoulder, effective February 12, 2009.  An April 2011 Decision Review Officer (DRO) decision increased the rating for each shoulder from 10 percent to 20 percent, effective February 12, 2009.  A September 2011 DRO decision increased the rating for the Veteran's right shoulder disability from 20 percent to 40 percent and increased the rating for the left shoulder from 20 percent to 30 percent, effective February 12, 2009.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing held at the Board's offices in Washington, DC.  A transcript of the hearing is of record.  At that hearing and later that month, the Veteran submitted additional evidence with a waiver of his right to have the evidence considered by the Agency of Original Jurisdiction (AOJ).
During the course of the appeal, jurisdiction of this case was transferred to the RO in Baltimore, Maryland.

At the July 2012 hearing, the Veteran raised claims for entitlement to a temporary total rating for convalescence related to the right shoulder surgery, for reimbursement for medical care expenses, and service connection for a gastrointestinal disorder, also claimed as secondary to medications prescribed to treat a bilateral shoulder disability.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

The issues of entitlement to an initial higher rating for impingement syndrome of the right and left shoulder, on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right and left shoulder disabilities have been manifested by pain, tenderness, and functional restrictions with range of motion of each shoulder limited to 25 degrees from the side, but the disorders have already been assigned the maximum available schedular ratings for shoulder disorders.


CONCLUSIONS OF LAW

1.  An initial schedular rating in excess of 40 percent for impingement syndrome of the right shoulder is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (2011).

2.  An initial schedular rating in excess of 30 percent for impingement syndrome of the left shoulder is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in March 2009, prior to the date of the issuance of the appealed April 2009 rating decision, that explained what information and evidence was needed to substantiate the claims for service connection for a bilateral shoulder disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of April 2009 and April 2011 VA examinations.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, as well as the Veteran's July 2012 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disabilities.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.
General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. § §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's impingement syndrome of the right and left shoulder has been rated as 40 percent and 30 percent disabling, respectively, under Diagnostic Code 5201-5203, which rates limitation of motion of the arm and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm to the right arm.  38 C.F.R. § 38 C.F.R. § 4.69 (2011).

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from other impairment of the humerus, including recurrent dislocations at the scapulohumeral joint.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

Under Diagnostic Code 5203, for the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011). 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

VA treatment records dated in June 2008 reflect the Veteran's complaint of bilateral shoulder pain since December 2007 at which time he experienced pain and a tear in his shoulders while doing heavy lifting.  Pain medication was prescribed.  An MRI was negative for a rotator cuff tear, but revealed tendonitis and the Veteran was referred to physical therapy.  On examination of the shoulders, there was tenderness on palpation about the lateral shoulders, but no tenderness of the acromioclavicular joint (AC) or evidence of atrophy.  He had active full range of motion with pain at 150 degrees extension.  There was full range of motion of the cervical spine.  Strength in the upper extremities was 5/5 in all muscle groups and reflexes were 2+/2.  An X-ray examination of the shoulders demonstrated no fracture of dislocation.   The impression was apparent bilateral joint space widening which may be projectional in nature, although a joint effusion may have a similar appearance.  The assessment was bilateral shoulder tendonitis and mild degenerative joint disease (DJD) of the shoulders.

On VA joints examination in April 2009, the Veteran presented with complaints of bilateral shoulder pain.  He presented with a history of bilateral shoulder pain since his service.  An MRI revealed two large masses and a spur in both shoulders, but surgery was not recommended at that time.  Range of motion was limited and painful and he complained of some popping in both shoulders.  He stopped taking anti-inflammatory medications which caused dizziness.  He did not require any assistive device, but the shoulder disability affected his job and activities of daily living.

On examination, there was no evidence of deltoid atrophy or AC tenderness.  Range of motion of the shoulders revealed 0 to 100 degrees flexion on the right with pain and 0 to 110 degrees flexion on the left with pain.  Internal and external rotation was 70 degrees, bilaterally.  There was additional limitation following repetitive use of both shoulders.  The examiner diagnosed impingement syndrome of both shoulders and marginal exostosis.  There was additional evidence of flare-ups due to pain, weakness, fatigue, lack of endurance after repetitive motion, or incoordination.  The Veteran's bilateral shoulder disability also affected activities of daily living including personal grooming and driving.

In a May 2009 statement, the Veteran stated that he was in constant pain and could not sleep at night due to pain.  In a September 2009 statement, he indicated that he could not function properly at his job as a firefighter.

VA treatment records include a September 2009 MRI of the right shoulder which revealed arthritis of the glenohumeral joint, probable labral degeneration, and possible underlying tears.  A December 2009 report reflects the Veteran's complaints of right shoulder pain greater than the left, but he denied any weakness, numbness, or tingling in the upper extremities.  Pain was primarily in the anterior medial aspect of the shoulders, bilaterally, and was worsened by activity and internal and external rotation.  Physical therapy and medications provided no relief.  On examination, the upper extremities revealed full painless range of motion in forward flexion, forward elevation, abduction, and external rotation.  However, the Veteran had markedly limited internal rotation, bilaterally.  There was full strength in the deltoids, biceps, triceps, wrist flexors, and extensors.  Sensation was intact in the upper extremities and there was no evidence of shoulder instability, bilaterally.  X-rays revealed no evident pathology.  The assessment was bilateral shoulder pain for several years.

VA treatment records include a January 2010 podiatry note which reflects the Veteran's complaints of bilateral shoulder pain.  It was noted that he experienced a lot of pain and weakness in his shoulders.  A series of X-rays and MRIs revealed DJD and inflammation.  On examination of the upper extremities, neurovascular status was intact.  On range of motion testing, there was painless range of motion with flexion in forward elevation, abduction, and external rotation.  However, there was limited internal rotation, bilaterally.  He had full strength of biceps, deltoids, triceps, and wrist flexion/extensors.  Normal sensation was noted.   The assessment was posttraumatic injury bilateral shoulders with DJD.  An April 2010 report shows that the Veteran complained of bilateral shoulder pain and posttraumatic osteoarthritis.  He denied any paresthesias or weakness.  Range of motion testing of the upper extremities revealed forward elevation of 90 degrees on the right and 100 degrees on the left.  External rotation was 40 degrees, bilaterally with internal rotation to L5.  Motor testing and sensation were intact.  The Veteran also had normal strength to supraspinatus testing, bilaterally.  There was no evidence of impingement signs or evidence of tenderness over the AC joint.  X-rays of the shoulders showed bilateral evidence of osteoarthritis.  The assessment was bilateral glenohumeral joint posttraumatic osteoarthritis.  A September 2010 report shows that he was given bilateral glenohumeral joint injections which provided up to three months of pain relief.  The assessment was symptomatic bilateral glenohumeral joint posttraumatic osteoarthritis.

On VA joints examination in April 2011, the Veteran presented with complaints of severe bilateral shoulder pain.  There was associated weakness and stiffness of the shoulders, but no history of locking or giving way.  Nor were there episodes of dislocations, subluxations, or signs of inflammation like heat, redness, or drainage.  He took 500 milligrams of Naprosyn which provided no relief.  There was no history of flare-ups or incapacitating episodes in the past 12 months.  He was not using a sling and there was no history of hospitalization or surgery.  The Veteran received a total of 8 cortisone injections in each shoulder.  It was noted that he worked as a firefighter and was able to perform activities of daily living, including driving.

On examination, active range of motion of the shoulders was very painful and revealed 70 degrees forward flexion, 35 degrees extension, 75 degrees abduction, 80 degrees internal rotation, and 20 degrees external rotation with severe pain during active range of motion.  While there was tenderness, especially along the anterior shoulder, there was no evidence of ankylosis, edema, effusion, neoplasms, or constitutional signs of inflammatory arthritis.  He did not have any prosthetic implants in his shoulders.  There was additional functional loss due to pain, weakness, and lack of endurance after repetitive use times three.  It was noted that X-rays of the shoulders in June 2008 showed marginal osteophytes, bilaterally.  The Veteran was diagnosed with bilateral shoulder DJD.

On VA joints examination in September 2011, the Veteran presented with complaints of chronic pain and limitation in both shoulders.  He indicated that he received a steroid injection in January 2011.  There was no history of fracture, dislocation, subluxation, neoplasm, or prosthesis.  There was no sign of inflammation or episodes of flare-ups.  He did not use a brace and there was no history of inflammatory arthritis.  He was still employed as a firefighter, but was unable to move his shoulders.

On examination, the Veteran was able to undress.  However, there was no active measurable range of motion of his right or left shoulder.  Range of motion testing of the shoulders revealed less than 10 degrees forward flexion, abduction, and external and internal rotation with pain throughout.  There was no ankylosis, inflammatory arthritis, or prosthesis.  There was no evidence of additional loss of range of motion either due to pain, fatigue, weakness, lack of endurance, or incoordination.  He was diagnosed with bilateral shoulder impingement syndrome and adhesive capsulitis.

Private treatment records include a December 2011 report which reflects the Veteran's chief complaint of bilateral shoulder pain, right greater than the left.  It was noted that he had difficulties performing the normal duties of a firefighter due to severe bilateral shoulder pain.  He had nonoperative treatments in the past which essentially failed was currently taking Naprosyn without relief.

Examination of both arms revealed 10 degrees forward flexion and internal rotation to the ASIS.  External rotation was -10 degrees, bilaterally.  The shoulders were stable to varus, valgus, and AP stress.  He had joint pain with range of motion.  Radiographs of both shoulders showed large inferior osteophyte in both shoulders, right greater than the left with posterior osteophyte on the glenohumeral joint and some preservation of the joint space.  A MRI showed no rotator cuff tear with changes to in the glenohumeral joint, labral degeneration, and possible loose body on the right side.  The assessment was right and left shoulder DJD, posttraumatic arthritis, and evidence of bilateral ankylosis.  The physician recommended resurfacing of the right shoulder due to the severity of the bone spur and arthritic changes.

In January 2012, the Veteran underwent right shoulder resurfacing after which he was provided a sling for his right arm.

In July 2012, the Veteran testified that he had problems sleeping; could not get dressed without his wife's assistance; had difficulty bathing, using the bathroom, shaving, driving, and playing with his son; and no longer performed yard work.  While he was currently a firefighter, he stated that he was given a sedentary position because he was not able to perform his duties which include hooking up to a hydrant and picking up a litter which weighs two to three pounds.  He also testified that he gained about 80 pounds since his service due to his bilateral shoulder disability.  The Veteran also testified that he recently underwent shoulder resurfacing which was considered a partial shoulder replacement during which he was given a titanium cap on the right shoulder.  Surgery revealed cartilage degeneration, some loose bodies, and osteophytes.  He testified that he was in constant pain and was unable to bend 90 degrees from his elbows to his hands and experienced some locking in his shoulders.

The Board has considered whether ratings higher than 30 percent for the left shoulder and 40 percent for the right shoulder may be assigned, but each rating if the maximum schedular rating under any applicable diagnostic code.
With regard to the Veteran's bilateral glenohumeral joint posttraumatic osteoarthritis of the shoulders, the Board notes that because the Veteran is in receipt of a ratings that are based upon limitation of motion (Diagnostic Code 5201) a separate rating under Diagnostic Code is not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Moreover, the Board finds that the Veteran's symptoms of pain at the right and left shoulder joints due to his arthritis are symptoms contemplated by the assigned ratings.  The Veteran's shoulder pain and limitation of motion were considered when assigning the ratings under Diagnostic Code 5201.
The Board has determined that the Veteran is entitled to no more than a 40 percent disability rating for a right shoulder disability and no more than a 30 percent disability rating for a left shoulder disability throughout the pendency of the appeal under the applicable shoulder and arm criteria.  The Board has considered whether there is additional loss of function as a result of repetitive use of the right and left shoulder.  However, where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations regarding additional limitation of motion due to pain and other factors do not apply.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 (1993), 63 Fed. Reg. 31262  (1998); Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

Consideration has been given to assigning a staged rating for impingement syndrome of the right and left shoulder; however, at no time during the period in question has the Veteran's right and left shoulder disability warranted a rating in excess of that discussed above.  Hart, supra.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than those currently awarded for the right and left shoulder disability.


ORDER

An initial schedular rating in excess of 40 percent for impingement syndrome of the right shoulder is denied.

An initial schedular rating in excess of 30 percent for impingement syndrome of the left shoulder is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to a higher rating for impingement syndrome of the right and left shoulder on an extra-schedular basis.

As previously stated, in July 2012, the Veteran testified that he has problems sleeping, dressing, bathing, using the bathroom, shaving, driving, and playing with his son due to his bilateral shoulder disability.  He also testified that while he is still employed as a firefighter, he has been given a light-duty assignment to accommodate his bilateral shoulder disability.

In light of these circumstances, the Board has determined that further development of the record should be undertaken and the case should then be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should request the appellant to provide evidence, such as employment records or statements from his current employer, showing the impact of his bilateral shoulder disability on his ability to work, or to provide the identifying information and any necessary authorization for VA to obtain the evidence on his behalf.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's bilateral shoulder disability, to include all pertinent VA records for the period since March 2012.

3.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the current severity of his bilateral shoulder disability.  The claims files and a copy of any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should express an opinion concerning the impact of the service-connected bilateral shoulder disability, on the Veteran's ability to work.

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should forward the case to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


